Case 8:19-cV-00106-P.]I\/| Document 1 Filed 01/10/19 Page 1 of 21

UN]TED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
SOUTHERN DIVISION

FRIENDS OF THE CAPITAL CRESCENT TRAIL
c/o Jim Roy, Vice President

Montgomery County, P.O. Box 5803 :
Bethesda, MD 20824, : COMPLAINT FOR

a Montgomery County Company; and DECLARATORY RELIEF

JOHN MACKNIGHT FITZGERALD : Case No. 19-106
Montgomely County, 4502 E]m Street : Filed: 1/10/19
Chevy Chase, MD 20815, :

a Montgomery County resident,

LEONARD SCENSNY
4312 WiHoW Lane
Chevy Chase, MD 20815
a Montgomery County resident,

Plaintiffs,

V.

UNI’I`ED STATES ARMY CORPS OF ENGINEERS
441 G Street, N.W.
Washjngton, D.C. 20314,

COL. JOHN T. L]TZ, Commander and Distn'ct Engineer :
United States Army Corps of Engineers ‘
Baltirnore District
2 Hopkins Plaza
Baltimore, MD 21201,

JOSEPH P. DAVIA, Chief, Maryland Section, Northem
Um`ted States Anny Corps ofEngineers
Regulatory Branch, Baltimore District
2 Hopkins Plaza
Baltimore, MD 21201,

Defendants.

COMPLAINT FOR DECLARATORY RELIEF

COMPLAINT
Friends ofthe C'upfta! Crescent Trai!, et al. v. U.S. Army Carps ofEngineers, st a!. - USDCfc)r MD

 

 

Case 8:19-cV-00106-P.]I\/| Document 1 Filed 01/10/19 Page 2 of 21

COMPLAINT FOR DECLARATORY RELIEF

Plaintiffs, Friends of the Capital Crescent Trail o/o Jim Roy, Vice President, John
MacKnight Fitzgerald, and Leonard Scensny by and through undersigned counsel, make a
complaint against defendants for declaratory relief, and state as follows:

NATURE OF THE ACTION

1. Plaintiffs seek relief from a violation of federal law by defendants in issuing a
permit authorizing the Maryland Transit Adrninistration (“MTA”) to discharge dredged or fill
material into the Waters of the United States at specified locations in connection with
construction of a 16.2 mile light-rail transit (LRT) line, known as the Purple Line, from the
Bethesda Metro Station in Montgomery County, Maryland to the New Carrollton Station in
Prince George’s County, Maryland (the Project). Thc Peirnit CENAB-OP-RMN
(MTA/PURI’LE LlNE):l Nuinber 2016-61278-M07, (the “Permit”), was issued on March 14,
2018, pursuant to Section 404 of the Clean Water Act, as amended, 33 U.S.C. § 1344. As
detailed below, the Permit Was issued in violation of the Clean Water Act (“CWA”) because
defendants failed to require the MTA to meet its burden to prove with clear and convincing
evidence that, for this non-water-dependent ProjeetJ an alternative with less adverse impact on
the Waters of the United States was impracticable lnstead, defendants relied upon an
Alternatives Analysis supplied by MTA Without conducting an adequate and independent review
of tliat analysis, including failing to require MTA to supplement the information it provided
defendants With the information defendants needed to conduct a meaningful, independent review
of less harmful Project alternatives under CWA standards, in light of the overall purposes of the
Project, as determined by defendants Defendants’ actions in violation of the CWA are arbitrary

and capn`cious, an abuse of discretion, and otherwise not in accordance With law, Within the

COMPLA[NT'
Frfends of the Capital Crescent Trail, et at v. U.S. Army Corps of E ngineers, et al. - U.S'DCfor MD

 

Case 8:19-cV-00106-P.]I\/| Document 1 Filed 01/10/19 Page 3 of 21

meaning of §706(2) of the APA. Accordingly, Plaintiffs seek declaratory relief in this action that

the Permit is invalid and an order of vacatur.
JURISDICTION AND VENUE

2. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 133 l.

3. Venue is proper is this district under 28 U.S.C. § 1391(e)(l) because defendant
United States Arrny Corps of Engineers (“USACE”) is an agency of the federal government, the
individual defendants are officers or employees of United States Army Corps of Engineers, sued
in their official capacity, and a substantial part of the events or omissions giving rise to the claim
occurred in the District of Maryland. For purposes of Local Rule 501, all plaintiffs are located or
reside in the Southern Division of the District of Maryland.

PARTIES AND STANDING

4. Plaintiff, Friends of the Capital Crescent Trail, is a 501 (c)(3) non-profit
organization dedicated to preserving parkland, open Space, and quality of life in Montgomery
County, Maryland. Frierrds of the Capital Crescent Trail is an environmentally conscious group
that advocates for transportation solutions that do not sacrifice invaluable regional resources such
as the Capital Crescent Trail (“CCT"). This case is brought on behalf of Friends of the Capital
Crescent Trail and its Board members and supporters (hereinatier, collectively “FCCT”). FCCT
use and enjoy the CCT on a regular basis.

5. As approved under the Pennit, the Project will injure the interests of FCCT in
preserving and restoring the ecological integrity and tranquil, natural character of the CCT, and

Will significantly change the nature of the CCT, adversely impacting the FCCT’s experience on

it and causing its members aesthetic injury.

CDMPLAINT
P'rr`ends of the Cnpr'tal Crescent Trm`l, et al. v. U.S. Army Corps cfEngr'neers, et al. - U.S`DCfor MD

 

Case 8:19-cV-00106-P.]I\/| Document 1 Filed 01/10/19 Page 4 of 21

6. Plaintiff John Fitzgerald is a semi-retired public interest attorney and consultant
His current work focuses on environmental conservation Mr. Fitzgerald has lived in Chevy
Chase, Maryland since 1999, in property confronting the CCT, during which time he has been
and continues to be a frequent user of what remains open of the CCT. Mr. Fitzgerald also enjoys
biking and Walking in Rock Creek Park, and occasional canoeing on the Potomac and Anacostia
Rivers. Mr. Fitzgerald has a strong professional, recreational and aesthetic interest in both the
use and preservation of the CCT and Rock Creek Park.

7. Plaintiff, Leonard Scensny, is a resident of Montgomery County, and lives in
Chevy Chase. During the past 30 years, Mr. Scensny has been a regular user of Rock Creek Park
and the CCT as a bicyclist and pedestrian Mr. Scensny has a deep appreciation of these
resources for recreation, social interaction and preservation of b‘iod.iversity. He has been active
in efforts to limit the impact of the Purple Line project and lie testified at a USACE hearing,
expressing concern about the impact of the Project on Rock Creek, other streams, and the
Chesapeal<e Bay Watershed.

8. Plaintiffs Fitzgerald and Scensny would be injured by the degradation of the CCT
and Rock Creek Park caused by the issuance of the Permit if the Permit is not vacated.

9. As approved under the Permit, the Project Will injure plaintiffs Fitzgerald and
Scensny’s practical, professional, aesthetic and recreational interests in the CCT and Rock Creek
Park.

10. Plaintiffs have participated extensively in the public process of federal agency
decisions concerning the Project, including submitting timely comments to defendant USACE

expressing opposition to the MTA-requested Permit on grounds, inter alia, that there exist

COMPLA[NT
Friends of the Capr'tcrl Crescent Trail, et al. v. U.S. Army Corps ofEngr'neers, et m'. - USDCfor MD

 

 

Case 8:19-cV-00106-P.]I\/| Document 1 Filed 01/10/19 Page 5 of 21

practicable alternatives to the Project less damaging to the Waters of the United States that were
not addressed by MTA in applying for the Permit nor considered by USACE in granting it.

11. Declaratory relief invalidating and vacating the Permit Will redress plaintiffs’
injuries because, absent the Permit, MTA Will be obliged to employ practicable alternatives to
the Project’s current configuration that will either eliminate or significantly reduce injury to
segments of the CCT and adjacent areas, as well as the discharge of pollutants into the Waters of
the United States in Rock Creek Park and elsewhere

12. Defendant United States Arrny Corps of Engineers (“USACE”) is an agency of
the United States with jurisdiction over the Waters of the United States as defined in the CWA.

13. Defendant Col. lohn T. Lit.z is the Commander and District Engineer of the
Baltimore District of USACE. Defendant Litz is sued in his official capacity.

14. Defendant Joseph P. DaVia is Chief of the Maryland Section, Northern,
Regulatory Branch of the Baltimore District lie is the official within USACE who issued the
Permit to MTA, doing so on behalf of Col. Edward P. Chamberlayne, Commander and District
Engineer of the Baltimore District of USACE, the predecessor to defendant Litz.

STATUTORY AND REGULATORY FRAMEWORK

15. The CWA established a comprehensive program designed to “restore and
maintain the chemical, physical, and biological integrity of the Nation’s Waters. 33 U.S.C. §
1251(a). To achieve this goal, the CWA prohibits the discharge of pollutants into the Waters of
the United States unless it is authorized by a CWA permit Id. at § 131 l (a).

16. Section 404 of the CWA authorizes the Secretary of the Army, through USACE,
to regulate the discharges of dredged and fill material into jurisdictional “Waters of the United

States” through permits 33 U.S.C. § 1344. USACE issues such permits under the guidance and

COMPLAINT
Friends ofthe C`npftnl Crescent Trar'l, et nl. v. U..S`. Army Corps ofEngr'neers, et nl. - USDC for MD

 

 

Case 8:19-cV-00106-P.]I\/| Document 1 Filed 01/10/19 Page 6 of 21

requirements imposed by USACE regulations, 33 C.F.R. §§ 320.1 et seq., as Well as the CWA
Guidelines (“Guidelines”), 40 C.F.R. § 230.1 et seq., developed by the Environniental Protection
Administration (“EPA”) in conjunction With USACE.

17. The Guidelines specify that USACE must ensure that the proposed fill material
Will not cause any significantly adverse effects on human health or welfare; aquatic life, and
aquatic ecosystems; or recreational, aesthetic or economic values. 40 C.F.R. § 23 0.]0 (c)(l)-(4).

18. The Guidelines generally prohibit issuing permits for projects where there “is a
practicable alternative to the proposed discharge which Would have less adverse impact on the
aquatic ecosystem, so long as the alternative does not have other sigrificant environmental
consequences.” 40 C.F.R. § 230.10 (a); 33 C.F.R. § 320.4(a)(2)(ii). To be “practicable,” an
alternative must be “available and capable of being done after taking into consideration cost,
existing technology, and logistics in light of overall project purposes.” 40 C.F.R. § 230.10 (a)(2).

19. In applying this standard, USACE is required to follow a two-step procedure
First, an accurate statement of the project’s “basic purpose” is necessary, Which USACE defines.
See 40 C.F.R. § 230.10 (a)(3). Second, USACE must determine whether the basic purpose is
“Water dependent.” Id. If the purpose is not Water dependent, the availability of practicable
alternatives is presumed under 40 C.F.R. § 230.10(a)(3).

20. The preamble to the Guidelines state that in the case of such non-water dependent
activities, “it is reasonable to assume there Will generally be a practicable [alternative] in a less
vulnerable part of the ecosystern.” 45 Fed. Reg. 85339. When this presumption applies, the
permit applicant must rebut the presumption by clearly demonstrating that a practicable

alternative is not available 40 C.F.R. § 230.10(a)(3).

COMPIAINT
P’r'r'ends of the C'apr'tal Crescent Trar'l, et al. v. U..S'. Army Corps ofEngineers, et at - USDC for MD

 

l
6 r
l
r

Case 8:19-cv-00106-P.]I\/| Document 1 Filed 01/10/19 Page 7 of 21

21. Unless the permit applicant demonstrates otherwise USACE must presume that
all practicable alternatives that do not involve the discharge of pollutants into a wetland have a
less adverse environmental impact Ia', Where the presumption applies, the permit applicant
bears the burden by providing detailed, clear and convincing information proving that an
alternative with less adverse impact is impracticable USACE may rely on information
submitted by the applicant but must independently verify such information 40 C.F.R. §
1506.5(a) (“The agency shall independently evaluate the information submitted and shall be
responsible for its accuracy.”).

22. Under Executive Branch directives from the Council on Environmental Quality
(“CEQ”), National Environmental Policy Act (“NEPA”) lead agencies have been strongly
encouraged to coordinate or merge the environmental analysis required for a project under
NEPA, 42 U.S.C. § 4321 et seq., with other envirorunental analyses required by law for the
project, so that the cooperating agencies are able to participate tillly from the outset in the vetting
of project alternatives Such merger or coordination is expressly contemplated for CWA permits
under 33 C.F.R. Part 325, Appendix B, 118.c. (Corps as Cooperating Agency) and 40 C.F.R.
§§1501.6(b), 1508.5. When there is such merger or coordination, USACE may adopt another
federal agency’s NEPA~based final environmental impact statement (“FEIS”) after an
independent review of it, unless there is substantial doubt as to any technical or procedural
inaccuracies or an omission of considerations bearing on the CWA decision USACE must make
33 C.F.R. §230.21; 40 C.F.R. §§ 1506.3, 1506.5.

23. Where USACE is not a cooperating agency or the lead agency FEIS, the USACE
independent review of practicable alternatives under the Guidelines may include, as part of that

review, review of any alternatives analysis in the FEIS, but the review is to be supplemented

COMPLAINT
Frr'ends ofthe Capr’tal Crescent Trnr'l, et at v. U.S. Army Corps ofEngineers, et al. - USDCfor MD

 

 

 

Case 8:19-cv-00106-P.]I\/| Document 1 Filed 01/10/19 Page 8 of 21

with any additional information needed to consider the alternatives in sufficient detail to respond
to the requirements in the Guidelines, 40 C.F.R. §§ 230.10(a)(4) & (5), which are materially
different Alternatives may be rejected by USACE as impractical only if USACE rebuts the
presumption that there are practicable alternatives with less adverse environmental impact,

following a critical evaluation of the alternatives
FACTS GIVING RISE TO PLAINTIFFS’ CLAIM FOR RELIEF

Background

24. The Project is a major transportation inhastructure project that is not a part of, nor
administered by, the Washington Metropolitan Area Transit Authority (WMATA). lt is a
project of the MTA, Montgomery County, and Prince George's County, with substantial iirnding
nom the U.S. Departrnent of Transportation (“DOT”), F ederal Transit Administration (FTA). A
private consortium Was selected to design, build, and operate the Project. The Project consists of
a 162-mile east-west, above~ground double track rail system traversing parks, streams, forested
areas and other open spaces between the Bethesda Metrorail station in Montgomery County and
the New Carrollton MetrorailfMARC/Amtrak station in Prince George’s County. lt includes a
concrete walled replacement bicycle and hiking trail with a limited number of entrances and no
canopy or shade trees overhead to replace the previously shaded cinder-covered path between
Betlresda and Silver Spring. The Project includes two sets of train tracks, their overhead power
lines and adjacent power stations and almost a mile of new culverts, as well as the replacement
trail, for a combined width, varying hom 66 to 100 feet covering and extending many yards
beyond what was an average of 12 - 16 feet. Thc Project will divert water from the area, and
traverse parks, streams, forested areas and other open spaces, and in particular, would impact

rRock Creek National and regional Parks where it would cross Rock Creek in Montgomer'y

CGMFLAINT
Frr'e.rrds of the Capr'tal Crescent Trnr`l, et crI. v. U.S. firm y Corps ofEngr'neers, et al. - USDCfor MD

 

 

 

Case 8:19-cv-00106-P.]I\/| Document 1 Filed 01/10/19 Page 9 of 21

County. The Waters of the United States that it will cross also include Sligo Creek, Long Branch
Creek, Northwest Branch Creek and Northeast Branch Creek, which are all tributaries of the
Anacostia River.

25. Between 2003 and 2008, the FTA and MTA jointly prepared a draft EIS (“DEIS)
under NEPA. The DEIS was released for public comment in October 2008. Also published
along with the DEIS was an Altematives Analysis (“AA”). Combined, the AA/DEIS discussed
eight Project design alternatives Six were “build” alternatives contemplating new construction
of a light-rail or bus rapid transit (BRT) system at varying investment levels The seventh was a
“tIansportation systems management” (“TSM”) alternative in which there would be no new
construction but instead various improvements would be made to existing systems The eighth
was the “no build” alternative The AA/DEIS compared these alternatives on various grounds,
including environmental impact During the public comment period on the AA/DEIS, the Town
of Chevy Chase and the Columbia Country Club filed extensive comments with the assistance of
expert consultants and challenged the accuracy and reliability of the AA!DEIS and identified
practicable and less environmentally damaging alternatives to the “build” alternatives considered
in the AA/DEIS. Plaintiffs incorporated these critiques by name in their written comments on
the permit application

26. After the close of the DEIS continent period, MTA publicly identified in August
2009 a modified version of the medium-investment LRT alternative discussed in the AA/DEIS
as the “locally preferred option.” Aiier further study and public involvement the FEIS was
issued in August 2013. The only a]temative to the locally preferred option to which it was
compared was the “no build” option. Plaintiffs and other commenters including the Town of

Chevy Chase and their experts expressed similar concerns in comments on the FEIS. As noted

CoMPLAr/vr
Frr'ends of the Cupr'tcr! Crescent Tmr`l, et al'. v. U..S'. Army Corps ofErrgineers, et ul. - USDCfor MD

 

 

Case 8:19-cV-00106-P.]I\/| Document 1 Filed 01/10/19 Page 10 of 21

by plaintiffs in their comments on the Permit application, all of these are readily available in the
Administrative Record for the Project’s AA/DEIS and FEIS.
27. The FEIS sets forth the Project’s three purposes:
(l) Provide faster, more direct, and more reliable east-west
transit service connecting the major activities in the Purple Line
corridor at Bethesda, Silver Spn'ng, Talcoma/Langley Park, College

Park, and New Carrollton;

(2) Provide better connections to Metrorajl services located in
the corridor; and

(3) Improve connectivity to the communities in the corridor
located between the Metrorail lines

FEIS, Ch. l at l (Aug. 28, 2013).

28. Based on the FEIS and AA/DEIS, and their supporting technical and other design
documents, FTA issued the Project’s Record of Decision (ROD) in March 2014, certifying
NEPA compliance
USACE Assessment of the Proiect Under the CWA grid the Guidelines

29. Defendants’ environmental assessment, statement of findings and Guidelines
evaluation of the Project for purposes of acting on the Pennit application is set forth in a March
l2, 2018 “Memorandum for Record,” signed by USACE staff member Maria N. Teresi and
defendant DaVia. (Record Memo).

30. Duling the period of FTA/MTA development of the AA/DEIS and FEIS, USACE
was not a cooperating agency on its development USACE staff did attend an MTA scoping
meeting early in the process, i.e., on September 23, 2003 and mitigation meetings/field reviews
in May, October and November 2012, and one-day lield visits in July 2013 and June 2017, for
identification of impacted waters. Through these interactions and other unspecified interagency

CUMPLAINT 1 0

Frfends of the Capital Crescent Trm'l, et nl. v. U.S. Army Corps ofEn_gfneers, et ai. - U.S'DCfor MD

 

 

Case 8:19-cV-00106-P.]I\/| Document 1 Filed 01/10/19 Page 11 of 21

meetings and conference callsJ defendants were able to make a jurisdictional determination on
February 24, 2014 that the Project may impact Waters of the United States. Record Memo at 12,
16.

31. The Record Memo discusses the purpose and need for the Project at page 14.
Ai'ter noting the Project’s purposes as set forth in the FEIS (quoted above), the Record Memo
concluded that, as determined by the Corps, the “basic project purpose” is “mass transit service.”
Id.

32. The Record Memo then concludes that the Project is not “water dependent,”
because “[t]he activity does not require access or proximity to or siting within a special aquatic

site to fulfill its basic purpose.“ Id.

33. The Record Memo next states the “Overall project purpose, as determined by the

Corps” to be as follows:

To provide an expedited east-west mass transit service connecting
major activity centers in a corridor extending from Bethesda to
New Carro]lton; to provide improved connections and travel times
to the Metrorail services located in the corridor; and to improve
connectivity to the communities in the corridor located between

the Metrorail lines.

Ia'.

34. In this action, plaintiffs do not disagree with the defendants’ determination of (a)
the basic project purpose; (b) the non~water dependency of the project; or (c) the overall project
purpose, all as set forth in the Record Memo.

35. Defendants established a public comment period on the Permit application that

ran from September 13, 2016 through December 2, 2016. Defendants held two public meetings

CoMPLAINT 11

Frr‘ends of the Cupftal Crescent Trafl', et aI. v. U.S. Army Corps ofEngfnaers, et ul'. - USDCfor MD

 

 

 

Case 8:19-cV-00106-P.]I\/| Document 1 Filed 01/10/19 Page 12 of 21

on the Permit application, one in Silver Spring, Maryland on October 17, 2016 and the other in
Hyattsville, Maryland on October18,2016. Id. at 15.

36. Plaintift`s submitted written comments in opposition to the Permit during the
comment period. These comments included the claim that it Was a matter of record that there
were practicable and less environmentally damaging alternatives available for the Project.
Plaintiff Fitzgerald attended the Silver Spring meeting and testified in opposition to the grant of
the Permit.

37. According to the Record Memo, defendants forwarded comments received during
the comment period to MTA, requesting additional information There is no indication in the
Record Memo that MTA responded to the submitted comments or to defendants’ request for
additional information Record Memo at 14-16.

38. Defendants’ analysis of MTA’s compliance with the CWA and the Guidelines is
set forth in paragraphs 5 and 6 of the Record Memo, at 17-33. The Record Memo begins with an
acknowledgement that an evaluation of alternatives is required in this case, due to the anticipated
discharge of dredged or fill material into the Waters of the United States, and that “no alternative
may be permitted if there is a less environmentally damaging practicable alternative.” Id. at 17.
Def`endants iirrther state that “ln order to be practicable, an alternative must be available, achieve
the project purpose (as defined by the Corps), and be feasible when considering cost, logistics
and existing technology.“ Id.

39. As detailed in the Record Memo, the alternatives analysis conducted by
defendants consisted primarily of a brief review of the AA/DEIS Detinition of Alternatives
Technical Report (MTA Technical Report). ]d. at 17~22. The Record Memo identifies each of

the eight alternatives discussed in the MTA Technical Report to determine if it is a practicable

COMPL.UNT 12

Friends of the Capr'tal Crescent Trar'!, et uI. v. U.S. Army Corps ofEngineers, et al. - USDCfor MD

 

 

 

Case 8:19-cV-00106-P.]I\/| Document 1 Filed 01/10/19 Page 13 of 21

alternative in light of the overall project purposes In each case other than the alternative chosen
by MTA, defendants concluded that the alternative was either (a) “not a practicable alternative in
light of the overall project purposes” or (b) “not the least damaging practicable alternative in
light of the overall project purposes.” Id. at 17-21.

40. The Record Memo also briefly notes that seventeen additional alternatives were
identiiied in the MTA Technical Report and that MTA dropped them “from further study for a
variety of reasons.” Id. at 21. The Record Memo discloses no information or analysis of any of
these options in relation to the criteria for evaluating practicable alternatives under the CWA and
the Guidelines.

41. The Record Memo also briefly notes that FTA and MTA had concluded in a later
analysis “that the basis for selecting light rail over BRT or other alternatives remains valid.” ]d.
The Record Memo explains that this analysis was submitted by MTA to and concurred in by
FTA in December 2016, and that the MTA concluded that a decline in Metrorail ridership
“would not significantly affect the purpose and need, the alternatives analysis, or the
environmental effects for the project, as set forth in the FEIS.” ld. at 16. The analysis is
described under section 4.3 of the Record Memo, the section labeled'for discussion of comments
received that “address activities and/or comments outside of the Corps’ purview.” Id. The
Record Memo neither discloses nor analyzes any information in this newer MTA/FTA analysis
bearing upon the criteria for evaluating practicable alternatives under the CWA and the
Guidelines

42. The Record Memo then concludes that the Medium lnvestrnent LRT alternative
preferred by MTA is the “[l]east environmentally damaging alternative under the 404(b)(l)

Guidelines.” Id. at 21. The Record Memo notes that while this option “has higher stream

COMPLAINT 1 3

Frr'ends ofthe Capital Crescent Trm'l, et at v. U..S`, Army Corps ofEngfneers, et al. - U.S`DC for MD

 

 

 

Case 8:19-cV-00106-P.]I\/| Document 1 Filed 01/10/19 Page 14 of 21

impacts than certain other build alternatives,” id., it “has significantly lower wetland impacts
than all other build options.” Id. The Record Memo finds that this option, approved by the
Permit, will “permanently impact 0.49 acres of wetlands and 5,108 linear feet of streams.” ]d.

A Less Environment_gllv Darnaaing Practicable Alternative

43. insofar as plaintiffs have been able to determine following their examination of
publicly available information and information received in response to a Freedom of lnforrnation
Act request made to USACE after Permit issuance, and as detailed above, (a) MTA relied
exclusively on information in the AA/DEIS and its associated Technical Reports to demonstrate
compliance with the CWA and Guidelines regarding whether there were practicable alternatives
to the locally preferred option described in the FEIS, and (b) defendants did not require MTA to
submit additional information regarding the existence of such practicable altematives.

44. As detailed above, under the Guidelines, when defendants review a permit
application for a non_water dependent activity, they must employ a presumption that there is a
practicable alternative to the requested discharge into the Waters of the United States, making it
incumbent on the applicant to rebut the presumption by clearly demonstrating that a practicable
alternative is not available When, as here, the impact of the project involves discharge into
wetlands, the burden on the applicant is even more pronounced: the applicant must provide
detailed, clear and convincing evidence proving that an alternative with less adverse impact is
impractical In addition, defendants cannot simply accept the applicant’s representations; they
must independently evaluate the information submitted and be responsible for its accuracy.

45. Irr this instance, MTA!FTA could have ensured that defendants were provided the
information needed for proper CWA permit review by doing what agencies that must comply

with NEPA are strongly encouraged to do: make USACE a cooperating agency in the EIS

CoMP).AINr 14

P’rr'ends of the Capitnl Crescent Trai!, et at v. U.S. Army Corps ofEngfneers, et al. - USDCfor MD

 

 

Case 8:19-cV-00106-P.]I\/| Document 1 Filed 01/10/19 Page 15 of 21

process. MTA/FTA failed to do soJ and USACE did not insist orr being such in this instance.
The resulting AA/DEIS and FEIS do not directly address the CWA/Guidelines standards and
requirements, which require USACE to evaluate alternatives to the locally preferred option under
different substantive criteria than the criteria under which alternatives are generally evaluated
under NEPA.

46. Under these circumstances, while defendants could review the alternatives
analysis developed under NEPA by an applicant, its “review is to be supplemented with any
additional information needed to consider the alternatives in sufficient detail to respond to the
requirements in the Guidelines.” 40 C.F.R. §§ 230.10(a)(4) & (5). Thus, to rebut the
presumption of the existence of a practicable alternative defendants must be satisfied from
detailed, clear and convincing information supplied by, or demanded from, the applicant that
there is no such practicable alternative available The CWA and Guidelines standards cannot be
met merely by evaluating the alternatives considered in the NEPA process; if there is a less
environmentally damaging practicable alternative to the preferred alternative the Permit for the
preferred alternative must be rejectedJ regardless of whether that less damaging practicable
alternative was considered in the NEPA process

47. lrr this instance, defendants’ analysis of the Permit application for practicable
alternatives consisted simply of reviewing the AA/DEIS alternatives and selecting from among
the six “build” options the one that was deemed by MTA to be the least environmentally
damaging among those options. Record Memo at 21-22.

48. This methodology was plainly deHcient under the CWA/Guidelines, because
MTA was not tasked with rebutting the presumption that a practicable alternative with less

environmental impact of the Waters of the United States exists. The relatively narrow set of

CGMPLAINT 15

Frr'encis ofthe Cupitul Crescent 'I'rm'l, et ul. v. U..S`. Arm y Corps ofEngineers, et aI. - U.S'DC` for MD

 

 

 

Case 8:19-cV-00106-P.]I\/| Document 1 Filed 01/10/19 Page 16 of 21

alternatives considered by MTA in the NEPA process cannot begin to support the inference that
a broad spectrum of practicable alternatives had been considered, much less constitute the

requisite detailed, clear and convincing information that there is no practicable alternative to the

one advanced by MTA.

49. While it is not plaintiffs’ obligation to demonstrate that MTA cannot meet its
burden of rebutting the presumption that should have been but was not employed, the
documentation supplied by MTA and relied upon by defendants amply supports the very likely

existence of a much less environmentally damaging practicable alternative

50. Specilically, the Technical Report (at 1-9 to l-lO) identifies three types of

guideway for both the BRT and LRT modes of operation, as follows:

¢ Shared-use lanes- When transit vehicles uavel in mixed traffic,
they are subject to the same speed restrictions and congestion
as general traffrc. Current bus service in the corridor makes use
of shared-use lanes, as does the No Build. Where there is little
congesticn, limited right-of-Way, or high monetary or
environmental costs, shared-use lanes can be the best option.

¢ Dedicated Surface Lanes- There are number of ways to
dedicate surface lanes on existing roads for transit use.
Depending on available right-of-way, traffic volumes, parking
needs, and alternative design, transit vehicles would travel
either in the curb lane or the median of a roadway. General
trach would be able to cross dedicated lanes.

¢ Exclusive Guideway (tunnels, transit-only lanes, and elevated
segments) - Where BRT or LRT vehicles travel in tunnels,
elevated segments, or along new alignment, the guideway

would be for the exclusive use of transit vehicles General
traffic would not be permitted access to these guideways.
51. The Technical Report (Table 2-11 at 2-15) makes clear that whether the Purple

Lineis a BRT or an LRT project, and regardless of the level of investment in exclusive guideway

lanes, it will employ a mix of the three guideway options, as necessary and appropriate at a given

CDMFLA[NT 16

Friends of the Capi'tnl Crescent Trai`l, et al'. v4 U.S. Army Corps of E nglneers, et al - U.S`DC for MD

 

Case 8:19-cV-00106-P.]I\/| Document 1 Filed 01/10/19 Page 17 of 21

location, resulting in differing amounts of mileage for each guideway option for the six build
altematives. Elsewhere in the AA/DEIS, various guideway conligurations are shown, making
clear that the width of the right-of-Way varies according to the guideway configuration selected
in any given location. AA_/DEIS at 2-14, 2-16, 2-20, 2-22, and 2-24.

52. Further, the AA/DEIS (at 4-69) makes clear that the adverse impact on wetlands
is tied directly to the right-of-Way width selected at the stream crossings:

Most of the wetlands identified along the alignments fall outside
the limits of disturbance for the project lrnpacts that do occur are
primarily related to streams that cross perpendicular to the project
or parallel the roadway and would be affected when existing roads
are widened to accommodate the transitway.

53. Finally, the Record Memo makes clear that if the existing bridges that cross the
streams are not “widened to accommodate the transitway,” there will be no adverse
environmental impact on the Waters of the United States. lt states that because the TSM
alternative does not involve the construction of a new transit guideway, it “would not have any
impacts to waters of the U.S.” Record Memo 19.

54. Based upon these obviously relevant and readily apparent facts in the record
before defendants, it is self-evident that a BRT system with a transit guideway for most of the
Project route that eschews or avoids the widening of bridges along the route would have less
adverse environmental impact than the medium invesunent LRT option chosen.

55. Had this readily apparent, less environmentally damaging alternative not been
overlooked or ignored, it would leave for resolution by defendants only the question of whether
this option would be practicable in light of the overall project purposes Those purposes, as

found by USACE, dealt exclusively with expediting mass transit service in the Bethesda-New

Carrollton conidor; improved connections and travel times to Metrorail in the eorridor; and

CUMFLAJNT 17

Friends of the Capital Crescent Trar'l', et a!. v. U..S`. Army Corps ofEngr'neers, et al. - U.S`DC'for MD

 

 

Case 8:19-cV-00106-P.]I\/| Document 1 Filed 01/10/19 Page 18 of 21

improved connectivity to the community between the Metrorail lines. Record Memo 14. The
alternatives analysis in the Record Memo does not fault the BRT alternatives in comparison to
the selected LRT alternative on any of these criteria except travel time.

56. 'l"he Record Memo states that “light rail is faster than BRT by 9 to 14 minutes for
an end-to-end trip and provides 20 to 27% reduction in ridership travel time.” Id. at 19. The
source of these data is not clearly explained, but the AA/DEIS contains two tables comparing
travel times among the alternatives presented there, which show no difference in the end-to-end
travel time for high investment BRT as compared to medium investment LRT (59 minutes).
_Table 2-9, Technical Report at 2-]3. ln addition, Table 2-]0 breaks down these totals into
station-to-station travel times, and comes up with a one-minute difference -- 59 for the LRT, 60
for the BRT (High). lt also reports 73 minutes for the BRT (Medium) alternative W`l:-en these
totals are measured against the current condition of 108 minutes of end-to-end travel time, id.,
the LRT choice is a 45% improvement, the BRT (High) is a 44% improvement, and the BRT
(Medium) is a 32% improvement

57. To complete the missing less environmentally damaging alternative analysis, an
adjustment would be needed, estimating the additional time it might take to traverse unwidened
bridges, all of which are outside the more congested areas of the transitway. Such an adjustment
is unlikely to be more than a few minutes for an end~to-end trip. As applied to the BRT (High)
alternative, the end~to-end travel time would almost certainly still be an improvement in end-to~
end travel of at least 40% over current conditions, a reduction that would be about 90% of the

improvement projected for the medium investment LRT alternative

CoMPLA/NT 18

Frfends of the Capital Crescent Trar`l, et a[. v. U.S. Army Corps of En_g:'neers, et al. - U.S`DC for MD

 

 

Case 8:19-cV-00106-P.]I\/| Document 1 Filed 01/10/19 Page 19 of 21

VIOLATION OF THE CLEAN WATER ACT ANI) THE APA

58. Plaintiffs incorporate in this Count, as if stated herein in full, the allegations set
forth in paragraphs l - 57 of this complaint

59. The unaddressed BRT option described above, or some variation on it, in which
bridges over the Waters of the United States are not disturbed, or are otherwise minimally
affected, is not described or considered in defendants’ Record of Decision, because it contains no
evidence demonstrating that something slightly less than a 45% reduction in end-to-end travel
time would not be a practicable alternative in light of the project purpose of providing “an
expedited east-west transit service.” This absence is directly attributable to defendants’ failure to
(a) demand that MTA demonstrate that this key project purpose, along with the other project
purposes, could not be achieved by some different mix of guideway and transit choices that
reduced or eliminated environmental damage to the Waters of the United States or (b) make its
own independent determination that there is no less environmentally damaging practicable
alternative to the one advanced by MTA. As a result, there is no finding by defendants that
making alternative guideway and transit choices, and hence, right-of-way-width choices, with
sensitivity to reducing or eliminating the adverse environmental impacts to the Waters of the
United States, was (or Was not) an alternative “available and capable of being done after taking
into consideration cost, existing technology, and logistics in light of overall project purposes.”
40 C.F.R, § 230.10(a)(2),

60. Accordingly, defendants’ actions and omissions in the course of consideration and

approval of the Permit were unlawful under section 404 of the CWA, 33 U.S.C. § 1344.

COMPLAINT 19

Friends cf the Capital Crescent Trar'l, et ul. v. U..S`. Army Corps ofEngr'neers, et al. - U.S'DCfor MD

 

N,M…___ ..~.

Case 8:19-cV-00106-P.]I\/| Document 1 Filed 01/10/19 Page 20 of 21

6]. Defendants have abused their discretion, and acted arbitrarily, capriciously, and

not in accordance with law within the meaning of the APA, 5 U.S.C. § 706(2), for one or more of

the following reasons:

a. Defendants have entirely failed to consider an important aspect of their

obligation to evaluate less environmentally damaging practicable alternatives under the 404(b)(l)

Guidelines;
b. Defendants have offered an explanation for issuance of the Permit that
runs counter to the evidence before them in this case; and
c. Defendants’ determination of the least environmentally damaging
practicable alternative under the 404(b)(l) Guidelines is so implausible that it could not be
ascribed to a difference in view or the product of agency expertise
ATTORNEY’S FEES
62. P]aintiffs seek an award of attomeys’ fees and costs upon substantially prevailing
in this action.
63. Plaintiffs seek such fee award under 33 U.S.C. § 1365(d), in that (a) USACE had
a mandatory duty to ascertain the facts and correctly apply the law to the facts; (b) USACE failed
in this duty; and (c) the Administrator, EPA, is ultimately responsible for the protection of
wetlands under 33 U.S.C. §l344(c), and failed to correct USACE’s failure to do so, as alleged in

this complaint

64. -Alternatively, plaintiffs seek a fee award under the Equal Access to Justice Act,

28 U.s.C. §2412(d).

CoMPLAiNr 20

Friends of the C'crpital Crescent Trar'l, et al v. U.S. Army Corps ofEngfneers, et nl. - U.S`DC’ for MD

 

Case 8:19-cV-00106-P.]I\/| Document 1 Filed 01/10/19 Page 21 of 21

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully request that this Court:

l. Declare that Defendants have violated Section 404 of the CWA, 33 U.S.C. §

1344, and Section 706(2) of the APA, 5 U.S.C. §§ 706(2);

2. Declare that the Permit is invalid and of no force and effect with respect to the

Project for which the Permit was applied for by MTA;
3. l lssue an order vacating the Permit;

4. Award Plaintiffs their reasonable attorneys’ and other litigation costs in this

action under §1365(d) of the CWA or under the Equal Access to Justice Act, 28 U.S.C.

§2412(d); and

5. Grant Plaintiff`s such other and further relief that the Court may deem is just and

proper.

Respectfully submitted,

KNOPF,&'B§ROWNF

g/T,,/ jj E»¢%/M"/

Davfd W. Brown, Bar No. 12941
401 E. Jefferson Street, Ste. 206
Rockville, MD 20850
brown@knoof~brown.com

(301) 545-6100

Attorneys for Plaintiffs

 

January 10,2019

COMFLAINT 2 1

Friends of the Capitul Crescent Trm`l, et ul. v. U..S'. Army Corps cfEngineers, et al. - U.S`DC' for MD

 

 

 

